- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL CORPORATE TAXPAYER ID (CNPJ): 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM Registration No. 1431 - 1 SUMMARY OF THE MINUTES OF THE ONE HUNDRED AND THIRTY-FOURTH ANNUAL MEETING OF THE BOARD OF DIRECTORS 1. VENUE: Rua Coronel Dulcídio, 800, Curitiba, State of Paraná. 2. DATE AND TIME: September 27, 2011 – 2:00 p.m. 3. PRESIDING BOARD: MAURICIO SCHULMAN – Chairman, LINDOLFO ZIMMER – Secretary. 4. MATTERS DISCUSSED AND RESOLUTIONS MADE: I. The Company’s Management Model and Strategic Plan were presented; The information on Integrated Corporate Management System - ERP/CIS was presented; The termination of the Financing Contract number 02.10.0567.00 and the new financing proposal of Copel Telecomunicações S.A. were approved; The Report of the Audit Committee for the first half of 2011 was approved; The indications of representatives of the Company in associated and/or controlled companies were approved and authorized; The information on participation of Copel in the Transmission Auction 004/2011 of the National Electric Power Agency (ANEEL) was presented. 5. ATTENDANCE: MAURICIO SCHULMAN – Chairman, LINDOLFO ZIMMER – Secretary, JOSÉ RICHA FILHO, PAULO PROCOPIAK DE AGUIAR, PEDRO LUIZ CERIZE, FABIANO BRAGA CÔRTES, CARLOS HOMERO GIACOMINI, and NILTON CAMARGO COSTA. The full Minutes of the 134th Annual Board of Director’s Meeting of Copel were drawn up in the Company’s Book no. 06 registered at the Paraná State Trade Registry under no. 05/095391-5 on August 8, 2005. LINDOLFO ZIMMER Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 28, 20 11 COMPANHIA PARANAENSE DE ENERGIA – COPEL By: /
